t c memo united_states tax_court lynne m smith petitioner and stanley j smith intervenor v commissioner of internal revenue respondent docket no filed date philip j vecchio for petitioner stanley j smith pro_se john r mikalchus for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion to dismiss for lack of jurisdiction respondent’s motion respondent filed respondent’s motion after the court issued 127_tc_7 and before congress enacted the tax relief and health care act of act we shall grant respondent’s motion background in support of respondent’s motion respondent relies on billings v commissioner supra in which the court held that it lacks jurisdiction under sec_6015 e to review a determina- tion under sec_6015 where no deficiency has been asserted stanley j smith intervenor in this case filed a response to respondent’s motion in which he indicated that respondent’s motion should be granted petitioner filed a response to respondent’s motion peti- tioner’s response in which she indicated that respondent’s motion should be denied in support of her position petitioner argued in petitioner’s response that billings is not wholly dispositive of this proceeding that is because according to petitioner respondent made a wrongful_levy with respect to her taxable years and and the tax_court has jurisdiction to address wrongful_levy refund claims and equitable relief under sec_6330 about five months after the court issued its opinion in billings v commissioner supra congress passed the act the act amended sec_6015 to provide that the court may review respondent’s denial of relief under that section in any 1all section references are to the internal_revenue_code in effect before its amendment by the act case where an individual requested relief under sec_6015 tax relief and health care act of publaw_109_432 div c sec_408 120_stat_2922 that amendment applies with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of this act id sec_408 120_stat_3062 the date of enactment of the act was date on date the court issued an order date order in which it directed each party to address the court’s jurisdiction in this case in light of the amendment that the act made to sec_6015 respondent filed a response to the court’s date order respondent’s response to the court’s order in which respondent stated in pertinent part the balance of tax due for taxable years and was paid on date pursuant to a levy issued to anthony arcodia jr an attorney who was holding in escrow the proceeds of the sale of the former residence of the petitioner and the intervenor the tax_liabilities including interest and penalties for which petitioner is seeking relief pursuant to sec_6015 were both fully paid on date which date is prior to the enactment of the act thus the liabilities at issue did not remain unpaid as of the date of enactment as a result the amendments to sec_6015 made by the act do not apply to the present case because the amendments do not apply sec_6015 as it existed before the amendments and the law concerning that statute apply to the present case before the amendments sec_6015 by its terms only granted the tax_court jurisdiction i n the case of an individual against whom a deficiency has been asserted in this case respondent has not determined a defi- ciency for the years at issue therefore respondent re- spectfully states that the tax_court lacks jurisdiction over this case on date petitioner filed a response to the court’s date order petitioner’s response to the court’s order in which petitioner stated in pertinent part the question in the case at hand is whether or not the liability for taxes remains unpaid on the date of enactment of the tax relief and health care act of petitioner maintains that the liability for taxes remains unpaid on the date of enactment because respondent’s levy of escrow funds was wrongful peti- tioner was denied collection_due_process and peti- tioner has timely filed a demand to have the levied funds restored to the escrow account on date respondent filed a reply to petitioner’s response to the court’s order respondent’s reply in which respondent stated in pertinent part first respondent was not prohibited from pursuing collection action in this case under sec_6015 the restrictions on collection action while a claim for relief under sec_6015 is pending with this court imposed by sec_6015 as in effect at the time of the levy only apply to requests for relief under sec_6015 or c because petitioner was requesting relief pursuant to sec_6015 respondent was not prevented from pursuing collection action to collect the tax_liabilities in this case second in a stand-alone case such as this where jurisdiction is predicated on sec_6015 the only issue is whether petitioner is entitled to relief under sec_6015 120_tc_62 therefore petitioner cannot raise the validity of the levy in this case thus as argued in detail in respondent’s response to the court’s order dated date the court does not have jurisdiction in this case because the amendments made by the act do not apply to this case because the liabilities at issue were full y paid prior to the effective date and the court lacks jurisdiction under former sec_6015 because respondent did not determine a deficiency against petitioner even assuming arguendo that the court can consider the validity of the levy the levy was valid more specifically on date revenue_officer ebenhoch issued letter 1058a final notice - notice_of_intent_to_levy and notice of your right to a hearing hereinafter referred to as the cdp_notice by certified mail to petitioner pincite oxford road slingerlands new york this letter constituted petitioner’s collection_due_process_notice for a proposed levy action to collect the outstanding joint tax_liabilities for the and tax years revenue_officer ebenhoch also mailed a copy of the cdp_notice to petitioner’s attorney philip j vecchio on date revenue_officer ebenhoch received the return receipt from the cdp_notice indicating that the notice had been accepted for delivery according to the return receipt it was signed by lynn sic m smith on date on date revenue_officer ebenhoch issued a notice_of_levy to anthony arcodia jr to levy on the escrow funds on date revenue_officer ebenhoch received two checks from anthony arcodia jr totaling dollar_figure of this amount dollar_figure was applied to fully pay the joint balances due for the and tax years of the petitioner and the inter- venor in petitioner’s response to the court’s order petitioner states in paragraph that respon- dent issued a notice_of_levy against an escrow ac- count on date as evidenced by the preced- ing discussion the cdp_notice was issued on this date while the notice_of_levy was issued on date petitioner had days from the issuance of the cdp_notice in which to request in writing a collec- tion due process hearing with respondent’s office of appeals sec_6330 and b sec_301_6330-1 answer c-1 respondent has no record of petitioner filing form or any other written request with respondent requesting a collection_due_process_hearing within days after the mailing of the cdp_notice exhibit d to petitioner’s response to the court’s order indicates that counsel for petitioner first contacted revenue_officer ebenhoch on date which date was more than days after the issuance of the cdp_notice moreover counsel for petitioner states in paragraph to petitioner’s response to the court’s order that he contacted respondent’s appeals officer estelle gottlieb on date he states in paragraph that by virtue of this latter request of ms gottlieb peti- tioner’s counsel intended that a hearing be held with respect to the notice_of_levy again this contact date occurred more than days after the mailing of the cdp_notice thus even if petitioner is construed to have informally made a request for a collection_due_process_hearing pursuant to this contact said request was not timely and petitioner was not entitled to a hearing discussion the amendment to e that the act made applies only with respect to liability for taxes arising or remaining unpaid on or after tax relief and health care act of publaw_109_432 div c sec_408 120_stat_2922 date the date of the enactment of the act petitioner admits that pursuant to a levy issued to anthony arcodia jr mr arcodia an attorney who was holding in escrow the proceeds of the sale of the former residence of petitioner and the inter- venor mr arcodia paid on date the liability for tax with respect to inter alia each of petitioner’s taxable years and although petitioner makes various claims in petitioner’s response to the court’s order that that levy was unlawful the fact remains that there was no liability for tax for petitioner’s taxable_year or her taxable_year that remained unpaid on or after date the date of the enactment of the act we hold that the amendment to sec_6015 that the act made does not apply in the instant case we further hold that we do not have jurisdiction over the instant case to deter- mine whether petitioner is entitled to relief under sec_6015 where no deficiency has been asserted with respect to petitioner’s taxable_year or her taxable_year bill- ings v commissioner 127_tc_7 2assuming arguendo that we had the authority in the instant case to determine whether the levy issued to mr arcodia was valid and that we were to determine that that levy was invalid the fact nonetheless remains that there was no liability for tax for petitioner’s taxable_year or her taxable_year that remained unpaid on or after date the date of the enactment of the act that would be true even if petitioner were entitled to a refund of the amount that mr arcodia paid on date with respect to the tax_liability for each of those years to reflect the foregoing an order granting respondent’s motion to dismiss for lack of ju- risdiction will be entered
